 

4 IN THE UNITED STATES DISTRICT CoURT_ FJ L.ED =~
FOR THE DISTRICT OF NEW MEXICQyyiTED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAS CRUCES, NEW MEXICO
S MAR “2 2020
UNITED STATES OF AMERICA, NW MAR
Plaintiffs, CLERK OF COURT
VS. Cr. No. 19-1715 RB
JAMES CHRISTOPHER BENVIE
Defendant.
RECEIPT OF EXHIBITS — JURY TRIAL
EXHIBIT LIST
United States of America vs James Christopher Benvie Case No. CR 19-01715 RB
Plaintiff's Attomeys: Defendant's Attorneys: United States District Court
District of New Mexico
Renee Camacho and Randy Castellano Orlando Mondragon
Trial Date(s): March 2-3, 2020
Presiding Judge: Robert C. Brack Court Reporter: Vanessa Alyce Courtroom Deputy: Jessica Chavez
Govt Deft Date
No. No. Offered Off. | Obj. | Adm. Description of Exhibits*
1 2/26/2020 x xX Youtube video taken April 15, 2019 w/transcript
2 2/26/2020 xX xX Facebook video taken April 15, 2019 w/transcript
3 2/26/2020 X xX Still shot photo of female and boy from Facebook video
taken April 15, 2019
4 2/26/2020 xX x Still shot photo of female and two children from Facebook
video taken April 15, 2019
5 2/26/2020 x x Still shot of 16 year old male from Facebook video taken
April 15, 2019
6 2/26/2020 x xX Still shot photo of back of female from Facebook video
taken April 15. 2019
1 2/26/2020 x X Still shot photo of Mr. Benvie from Facebook video taken
April 15, 2019
8 2/26/2020 x X Video at the wall taken April 17, 2019, w/transcript

 

 

 

 

 

 

 

 

 

*Includes a notation as to the location of any exhibit not held with the case file or not available because of size.
 

 

he

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Govt Deft Date

No. No. Offered Off. | Obj. | Adm. Description of Exhibits*

9 2/26/2020 xX x Still shot of photo of seven immigrants from video at the
wall taken April 17,. 2019

10 2/26/2020 Xx x Still shot photo of UPC member and truck from video at the
wall taken April 17, 2019

ll 2/26/2020 xX Xx Aerial photo of Anapra Bowl and Monument | area

12 2/26/2020 xX Xx Aerial photo of Anapra Bowl and Monument | area

13 2/26/2020 xX xX Aerial photo of the NM, Texas and Mexico borders

14 2/26/2020 X x Aerial photo of the NM, Texas and Mexico borders

15 2/26/2020 xX xX Aerial photo of the NM, Texas and Mexico borders and
incident borders

16 2/26/2020 xX x Aerial photo of the NM, Texas and Mexico borders and
incident location

17 2/26/2020 xX xX Aerial photo of Anapra Bowl area

18 2/26/2020 xX xX Aerial photo of Anapra Bowl area and the incident location

19 2/26/2020 X X Photo of the wall leading to the Anapra area

20 2/26/2020 xX xX Photo of the Border fence and road leading to the Anapra
Bowl area

21 2/26/2020 xX xX Photo of the border fence and Anapra Bow! area

22 2/26/2020 x Xx Photo of the Border fence and concrete barrier between the
United States and Mexico border in the Anapra Bow! area

23 2/26/2020 xX X Photo of the train tracks and Border fence in the Anapra
Bowl area

24 2/26/2020 Xx xX Photo of the Anapra Bow] and Border fence

25 2/26/2020 x xX Photo of James Christopher Benvie displaying a Badge next
to the Border Fence in the Anapra Bowl

 

*Includes a notation as to the location of any exhibit not held with the case file or not available because of size.

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Govt Deft Date
No. No. Offered Off. | Obj. | Adm. Description of Exhibits*
26 Email from Eric Cremeens’ attorney, Lauren Brook,
confronting James Benvie
27 Pictures from GoFundMe page created by James Benvie,
Pray for Ryan and his family
28 Pictures from GoFundMe page created by James Benvie —
Private Ryan
29 Unsolicited messages for Eric Cremeens from his son’s
Facebook account regarding James Benvie
30 2/26/2020 xX xX Map showing New Mexico, Texas and Mexico borders
31 2/26/2020 X X Map showing wide view of New Mexico, Texas and Mexico
borders
RECEIVED BY: RECEIVED BY:

Lin i Vat C1. Mi te, A

RANDY CASTELLANO
COUNSEL FOR THE GOVGERNM

13020

DATE RECEIVED : ao

NN

oe

 

ORLANDO MONDRAGON

COUNSEL FOR THE DEFENSE

DATE RECEIVED:

 

mentioned ex

its, if required, for

   

*Includes a notation as to the location of any exhibit not held with the case file or not available because of size.
